department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list er ati legend taxpayer a taxpayer b decedent c plan d plan e amount dear this is in response to your your authorized representative as supplemented by correspondence dated fuling request submitted on your behalf by concerning the application of sec_301_9100-1 of the procedure and administration regulations p a regulations to extend the time period to begin distributions as required under sec_401 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a and taxpayer b are the daughters of decedent c decedent c was the sole participant in plan d a profit sharing plan and plan e a money_purchase_pension_plan decedent c died on following the calendar_year in which he attained age and prior to taking any prior to april of the calendar_year distributions from plan d or plan e plans taxpayer a and taxpayer b are the designated beneficiaries of decedent c’s interest in plan d and plan e and they were decedent c's designated beneficiaries on the date of his death taxpayer a and taxpayer b represent that due to circumstances beyond their control the executor of decedent c’s estate did not notify them that they were the beneficiaries of decedent c's interest in plan d and plan e until sometime after sec_9_1 sec_9_1 and sec_9_1 of plan d require that distributions to non-spouse designated beneficiaries be made using the life_expectancy_rule and must begin by the december of the calendar_year immediately following the calendar_year in which the participant died unless otherwise elected under sec_9_1 of plan d sec_9_1 of plan d allows non-spouse designated beneficiaries the option to delay the date benefits will commence by using the 5-year rule beneficiaries may elect on an individual basis whether the 5-year rule applies the 5-year rule requires a participant's entire_interest in the plan be distributed to the beneficiary by the december of the calendar_year containing the fifth anniversary of the participant's death sec_9_1 of plan d requires a designated_beneficiary to make an election to use the 5-year rule by the earlier of september of the calendar_year in which distribution would be required to begin under sec_9_1 of plan d or by the september of the calendar_year which contains the anniversary of the participant's death if no election is made to use the 5-year rule or the life_expectancy_rule then sec_9_1 of the plan indicates that distributions will be made in accordance with life_expectancy_rule which is the default rule under plan d under sec_9_1 and sec_9_1 with respect to plan e article paragraph gg indicates that if the participant dies before distributions begin and there is a designated_beneficiary distribution to the designated_beneficiary is not required to begin by the date specified in subparagraph c a of article vil of the plan but the participant's entire_interest will be distributed to the designated_beneficiary by december of the calendar_year containing the fifth anniversary of the participant's death this section further provides that the modification to paragraph c a of article vil of the plan e will apply to all distributions article vii c a ii of plan e requires distributions by december of the calendar_year immediately following the calendar_year in which the participant dies article paragraph gg permits beneficiaries on an individual basis to elect whether the 5-year rule or the life_expectancy_rule applies to distributions after the death of a participant who has a designated_beneficiary an election must be made by the earlier of the september of the calendar_year in which distribution would be required to begin under article vii c a ii of the plan or by the september of the calendar_year which contains the fifth anniversary of the participant’s death if no election is made to use the 5-year rule or the life_expectancy_rule article paragraph gg of plan e indicates that distributions will be made in accordance with subparagraph c of article vii of plan e and if applicable the elections in paragraph gg of article _ both plan d and plan e plans would have required benefits to commence which is the december in this case under the terms of the plans because decedent c died during calendar_year under the life_expectancy_rule no later than of the calendar_year immediately following the calendar_year in which decedent c died under the 5-year rule decedent c’s entire_interest in the plans must be distributed no later than decedent c’s death the year containing the fifth anniversary of if taxpayer a and taxpayer b were to have made an election as to which rule applied the deadline for election under the plans was the september of calendar_year be required to begin under the life expectancy rules under the plans and the september of the calendar_year anniversary of the decedent c’s death which is earlier of the calendar_year in which distribution would the calendar_year that contains the taxpayer a and taxpayer b represent that they did not learn of their status as designated beneficiaries until after did not make an election to use the 5-year rule for plan d or plan e and they represent that they as of the date of the ruling_request taxpayer a and taxpayer b represent that they have received no distributions from plan d however they each received one distribution from plan e in amount in amount made over the lifetime of the designated beneficiaries the taxpayers represent that is the amount that would have been required if distributions from plan e were based on the facts and representations you request the rulings below that the time period to begin distributions to taxpayer a as a designated_beneficiary of decedent c’s interest in the plans under sec_401 of the code be extended by application of sec_301_9100-1 of the p a regulations because taxpayer a did not become aware that she was a designated_beneficiary of the plans and was not able to satisfy the requirements to obtain distributions under the plans until after the time provided by sec_401 and by sec_1_401_a_9_-3 q a-3 a of the income_tax regulations it regulations for beginning such distributions had expired that the portion of decedent c’s interest in the plans to be distributed to taxpayer a will be distributed in accordance with applicable it regulations over the shorter of the life expectancy of taxpayer a and taxpayer b that due to factual circumstances that prevented the plans from distributing the to the extent it is determined that funds of the plans prior to the excise_tax imposed by sec_4974 of the code applies to taxpayer a as a designated_beneficiary of the plans for failing to meet the minimum_required_distribution rules under sec_401 of the code and sec_1_401_a_9_-1 of the it regulations for years proper under sec_4974 of the code a waiver of such tax is and to the extent it is determined that any amount should have been distributed from the plan d or plan e during any of the tax years taxpayer a’s circumstances and the circumstances preventing the distribution of the plans’ assets taxpayer a had reasonable_cause for any resulting understatement or underpayment_of_tax and acted in good_faith at all times with respect to such amounts and as such shall not be subject_to any penalty under sec_6662 of the code for negligence or understatement of income_tax relating to such distributions during such taxable years through given that the time period to begin distributions to taxpayer b as a designated_beneficiary of decedent c’s interest in the plans under sec_401 of the code be extended by application of sec_301_9100-1 of the p a regulations because taxpayer b did not become aware that she was a designated_beneficiary of the plans and was not able to satisfy the requirements to obtain distributions under the plans until after the time provided by sec_401 i1 and by sec_1_401_a_9_-3 q a-3 a of the it regulations for beginning such distributions had expired that the portion of decedent c’s interest in the plans to be distributed to taxpayer b will be distributed in accordance with applicable t regulations over the shorter of the life expectancy of taxpayer a and taxpayer b that due to factual circumstances that prevented the plans from distributing the funds of the plans prior to to the extent it is determined that the excise_tax imposed by sec_4974 of the code applies to taxpayer b as a designated_beneficiary of the plans for failing to meet the minimum_required_distribution rules under sec_401 of the code and sec_1_401_a_9_-1 of the it regulations for years proper under sec_4974 of the code a waiver of such tax is and ' to the extent it is determined that any amount should have been distributed from given taxpayer plan d or plan e during any of the tax years b’s circumstances and the circumstances preventing the distribution of the plans’ assets taxpayer b had reasonable_cause for any resulting understatement or underpayment_of_tax and acted in good_faith at all times with respect to such amounts and as such shall not be subject_to any penalty under sec_6662 of the code for negligence or understatement of income_tax relating to such distributions during such taxable years through revproc_2014_4 r b permits the employee_plans technical office to issue letter rulings on code sections involving employee_plans matters section dollar_figure of revproc_2014_4 limits the jurisdiction of letter rulings to specific enumerated sections of the code section dollar_figure of revproc_2014_4 permits the issuance of letter rulings regarding requests for an extension of time for making an election or other application_for relief under sec_301_9100-1 of the p a regulations section dollar_figure of revproc_2014_4 provides that the service will not issue a letter_ruling in certain areas because of the factual nature of the problem involved or because of other reasons the service may decline to issue a letter_ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case sec_301_9100-1 of the p a regulations provides that the commissioner of the internal_revenue_service has discretion to grant a taxpayer a reasonable extension of time of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_401 of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that the entire_interest of each employee will be distributed not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code requires that if an employee dies before the distribution of the employee's interest has begun the entire_interest of the employee will be distributed within years after the employee’s death 5-year rule however sec_401 of the code provides an exception if any portion of a deceased employee's interest is payable to or for the benefit of a designated_beneficiary the portion must be distributed beginning not later than one year after the death of the employee or such later date that the secretary may by regulations prescribe over the life of such designated_beneficiary or over a period not exceeding the life expectancy of such beneficiary life_expectancy_rule sec_1_401_a_9_-1 q a-3 a of the it regulations provides that a plan may include written provisions regarding any optional provisions governing plan distributions that do not conflict with sec_401 and the regulations thereunder sec_1_401_a_9_-3 q a-3 a provides with respect to an employee who dies prior to his required_beginning_date that distributions to a non-spouse beneficiary must commence on or before the end of the calendar_year immediately following the year in which the employee died sec_1_401_a_9_-3 q a-4 b provides that a plan may adopt a provision specifying either that the 5-year rule or the life_expectancy_rule will apply even if the employee has a designated_beneficiary - sec_1_401_a_9_-3 q a-4 c provides that a plan may adopt a provision that permits employees or beneficiaries to elect on an individual basis whether the 5-year rule or the life_expectancy_rule applies an election must be made no later than the earlier of the end of the calendar_year in which distribution would be required to commence in order to satisfy the requirements for the life_expectancy_rule or the end of the calendar_year which contains the fifth anniversary of the date of death of the employee sec_1_401_a_9_-5 q a-7 a provides that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_4974 of the code provides that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan is less than the minimum_required_distribution for such taxable_year a tax equal to of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year is imposed and paid_by the payee sec_4974 of the code defines the term minimum_required_distribution in pertinent part as the minimum amount required to be distributed during a taxable_year under sec_401 of the code sec_4974 of the code provides in pertinent part that if the taxpayer establishes that the failure to distribute the minimum_required_distribution during any taxable_year was due to reasonable error and reasonable steps are being taken to remedy the shortfall the secretary may waive the excise_tax imposed by sec_4974 of the code for the taxable_year a taxpayer may apply for a waiver by completing irs form_5329 and attaching it to his or her tax_return sec_6662 of the code imposes an additional tax on the portion of the underpayment_of_tax to which sec_6662 applies with respect to ruling requests one and five we conclude that the time a non-spouse beneficiary must begin distributions under sec_401 of the code cannot be extended by operation of sec_301 of the p a regulations the time period to begin distributions is fixed by the code and related it regulations while the it regulations permit an election to determine which distribution rule applies 5-year rule or life_expectancy_rule and includes a deadline by which an election must be made the u2 election deadline simply provides a time by which beneficiaries must choose between the two rules it does not change the date by which distributions must begin under either rule therefore we hereby decline your request to extend the time period to begin distributions to taxpayer a and taxpayer b as designated_beneficiary of the plans taxpayer a and taxpayer b must determine the extent to which any required minimum distributions were not made in accordance with sec_401 of the code and the related it regulations your second and sixth requested rulings ask for a determination that decedent c’s interest in the plans be distributed over the shorter of the life expectancy of taxpayer a or taxpayer b with respect to plan d sec_9_1 sec_9_1 and sec_9_1 of plan d provide that the life_expectancy_rule shall apply as the default rule if no election is made between the life_expectancy_rule and the 5-year rule sec_1_401_a_9_-5 q a-7 a of the it regulations requires that where there is more than one individual designated as a beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period consequently we conclude that the portion of decedent c’s interest in plan d to be distributed to taxpayer a as well as the portion of decedent c’s interest in plan d to be distributed to taxpayer b will be distributed over the shorter of the life expectancy of taxpayer a and taxpayer b with respect to plan e the documentation provided would require a factual determination concerning plan qualification matters under sec_401 of the code for example the documentation provided indicates that the current version of plan e was adopted on pursuant to sec_401 of the code with respect to the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra although plan e attempts to use a retroactive_amendment effective date of for plan e the documents provided do not indicate whether the prior version of plan e which was adopted on which falls outside of the remedial anendment period was timely amended within the egtrra remedial_amendment_period revproc_2014_4 provides that the service may decline to issue letter rulings because of the factual nature of the issues involved or because of other reasons therefore based on the above we decline to rule with respect to plan e and ruling requests and with respect to your third and seventh requested rulings because the deadline to commence benefits cannot be extended to the extent that it is determined that taxpayer a and taxpayer b failed to take minimum required distributions from a qualified_plan under sec_401 of the code the excise_tax under sec_4974 of the code would apply to the missed distributions please note however that taxpayer a and taxpayer b may apply separately for a waiver of any excise_taxes under sec_4974 by completing irs form_5329 and attaching it to their tax returns provided the missed distributions were due to reasonable error and reasonable steps are being taken to remedy the shortfall with respect to your fourth and eighth requested rulings these rulings involve sec_6662 of the code a section that is outside employee_plans technical office’s _ _ jurisdiction under section dollar_figure of revproc_2014_4 therefore we are unable to rule with respect to ruling requests and no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to taxpayers a and b who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office if you have any questions please contact at se t ep ra t1 or fax at please address all correspondence to l d by phone sincerely yours corker upthins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
